Citation Nr: 1043498	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously-denied claim for service connection for residuals of 
neck injury.

2.  Whether new and material evidence has been received to reopen 
a previously-denied claim for service connection for residuals of 
back injury.

3.  Whether new and material evidence has been received to reopen 
a previously-denied claim for service connection for a stomach 
disorder.

4.  Whether new and material evidence has been received to reopen 
a previously-denied claim for service connection for a bilateral 
foot disorder.

5.  Whether the rating decision in June 2004 that declined to 
reopen a previous claim for service connection for residuals of 
neck injury was based on clear and unmistakable error (CUE).
 
6.  Whether the rating decision in June 2004 that declined to 
reopen a previous claim for service connection for a stomach 
disorder was based on CUE.

7.  Whether the rating decision in June 2004 that denied service 
connection for a bilateral foot disorder was based on CUE. 

(Motions under 38 U.S.C.A. § 7111 (West 2002) for revision or 
reversal of the Board of Veterans' Appeals (Board) (1) October 
1982 decision to deny service connection for neck, back, and 
stomach disorders, and (2) July 1998 decision that declined to 
reopen a claim for service connection for a back disorder, based 
on CUE, are Board original jurisdiction issues, and are addressed 
in a separate Board decision to be issued concurrently.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 14, 1971 to March 
12, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied the benefits sought.  The Veteran perfected appeals from: 
(1) a November 2004 rating decision that declined to reopen 
a claim for service connection for residuals of back 
injury; 
(2) an August 2006 decision in which the RO declined to 
reopen claims for service connection for residuals of neck 
injury, for a stomach disorder, and for a bilateral foot 
disorder; and 
(3) a January 2008 rating decision that a June 2004 rating 
decision was not based on CUE in denying service connection 
for bilateral foot disorder and in declining to reopen 
claims for service connection for residuals of neck injury 
and for a stomach disorder. 

During the pendency of the claims on appeal, in VA Forms 9 
submitted in July 2006 and September 2007, the Veteran requested 
to have a hearing before the Board at the RO.  A January 2008 
letter from the RO notified the Veteran of a scheduled hearing to 
be held in February 2008.  A subsequent January 25, 2008 letter 
from the RO notified the Veteran that his appeal was being 
certified to the Board.  Review of the claims file reflects that 
no hearing was held.  There is no indication as to whether the 
Veteran failed to report for the scheduled hearing or that it was 
otherwise cancelled.  

Nevertheless, subsequently in a VA Form 9 received at the RO in 
September 2008 the Veteran gave notice that he did not want a 
Board hearing and that he would send a brief in support of his 
claim.  At that time he also gave notice to withdraw his request 
for a Board hearing.

In a document titled "Appeal Hearing Options," received at the 
Board on March 6, 2009, the Veteran requested a Board hearing to 
be conducted by a Veterans Law Judge of the Board at the RO (a 
Travel Board hearing).  Also received with that document was 
another document titled "Appeals Status Election" in which the 
Veteran asked in part to withdraw his request for a Board 
hearing.  To the extent the documents submitted March 6, 2009 
constituted a request for a hearing, that request was received 
over 90 days after the January 25, 2008 certification of appeal 
to the Board without any demonstration of good cause, or motion 
that there was good cause for the delay.  See 38 C.F.R. 
20.1304(a) (2010).  Therefore, a hearing is not warranted and the 
Board need not address this matter any further. 


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of neck injury; and the Veteran did not 
file an appeal as to that decision.

2.  None of the additional evidence received since the June 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
residuals of neck injury, or raises a reasonable possibility of 
substantiating the claim.

3.  In a July 1998 Board decision, the Board denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of back injury; and the Veteran did not 
file an appeal as to that decision.

4.  None of the additional evidence received since the June 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
residuals of back injury, or raises a reasonable possibility of 
substantiating the claim.

5.  In a June 2004 rating decision, the RO denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a stomach disorder; and the Veteran did not file 
an appeal as to that decision.

6.  None of the additional evidence received since the June 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for a 
stomach disorder, or raises a reasonable possibility of 
substantiating the claim.

7.  In a June 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a bilateral foot 
disorder; and the Veteran did not file an appeal as to that 
decision.

8.  None of the additional evidence received since the June 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for a 
bilateral foot disorder, or raises a reasonable possibility of 
substantiating the claim.

9.  The Veteran has not identified an error of fact or law in the 
June 2004 rating decision that compels a conclusion, to which 
reasonable minds could not differ, that but for the error, the 
results would have been manifestly different regarding the 
decision to decline to reopen the claim for service connection 
for residuals of neck injury.

10.  The Veteran has not identified an error of fact or law in 
the June 2004 rating decision that compels a conclusion, to which 
reasonable minds could not differ, that but for the error, the 
results would have been manifestly different regarding the 
decision to decline to reopen the claim for service connection 
for a stomach disorder.

11.  The Veteran has not identified an error of fact or law in 
the June 2004 rating decision that compels a conclusion, to which 
reasonable minds could not differ, that but for the error, the 
results would have been manifestly different regarding the denial 
of service connection for a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The RO's June 2004 rating decision that denied an application 
to reopen a claim for service connection for residuals of neck 
injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).
 
2.  The evidence received since the June 2004 rating decision is 
not new and material; and the requirements to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of neck injury, have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Board's decision of July 1998 that denied an application 
to reopen a claim for service connection for residuals of back 
injury is final.  38 U.S.C.A. § 7104 (West 2002). 
 
4.  The evidence received since the July 1998 Board decision is 
not new and material; and the requirements to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of back injury, have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).
 
5.  The RO's June 2004 rating decision that denied an application 
to reopen a claim for service connection for a stomach disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).
 
6.  The evidence received since the June 2004 rating decision is 
not new and material; and the requirements to reopen the 
Veteran's claim of entitlement to service connection for a 
stomach disorder, have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

7.  The RO's June 2004 rating decision that denied a claim for 
service connection for a bilateral foot disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).
 
8.  The evidence received since the June 2004 rating decision is 
not new and material; and the requirements to reopen the 
Veteran's claim of entitlement to service connection for a 
bilateral foot disorder, have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010). 

9.  The June 2004 rating decision to decline to reopen a 
previously denied claim for service connection for residuals of 
neck injury did not constitute CUE.  38 C.F.R. § 3.105(a) (2010).

10.  The June 2004 rating decision to decline to reopen a 
previously denied claim for service connection for a stomach 
disorder did not constitute CUE.  38 C.F.R. § 3.105(a) (2010).

11.  The June 2004 rating decision to deny service connection for 
a bilateral foot disorder did not constitute CUE.  38 C.F.R. § 
3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of 
any information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004). VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that the 
Secretary look at the bases for the denial in the prior decision 
and to provide the Veteran with a notice letter that describes 
what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006). The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim. Id.

In this case, VA satisfied the notification requirements of the 
VCAA by means of letters in September 2005; March, June, August, 
October, and December 2006; and February, June and November 2007.  
Thereby, the RO has informed the appellant of the types of 
evidence needed in order to substantiate his claims to reopen 
based on receiving new and material evidence; and informed the 
appellant as to the basis for the previous denials of the claims 
for service.  VA has also informed the appellant of the types of 
evidence necessary to establish such claims, including what would 
constitute both "new" and "material" evidence to reopen the 
previously denied claims.  

The RO has also provided adequate notice of how effective dates 
are assigned; and specifically of the types of evidentiary 
documents necessary to prove his claim.  The claims were 
subsequently readjudicated most recently in statements of the 
case in July 2007 and July 2008.  While the appellant may not 
have receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims.

The RO also informed the appellant of the types of evidence 
needed in order to substantiate his CUE claims.  Nonetheless, the 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations do not apply to the Veteran's 
allegations of clear and unmistakable error in a prior final 
decision by VA.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the provisions of VCAA do not 
apply to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  The Court found that an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Id. at 178.

As such, an allegation of clear and unmistakable error does not 
represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the adjudication 
of the issues of clear and unmistakable error in a prior final 
decision.  

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims. There is no indication that any additional evidence 
remains outstanding.

II.  General Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

A finally-adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of disallowance 
in a rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  There are three possible bases for revising or 
reversing a claim that has been the subject of an unappealed 
rating decision: 
(1)  Clear and unmistakable error (CUE).  38 U.S.C.A. §§ 
5109A, 7111; 38 C.F.R. § 3.105(a); 
(2)  New and material evidence.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156; and
(3)  Change in applicable law may entitle appellant to de 
novo review even though essentially the same facts are 
before the adjudicator.  Routen v. West, 142 F.3d 1434, 
1441-2 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994), aff'd 4 Vet. App. 283, 288-9 (1993).

A previous determination that is final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  
However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA. VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. However, the "benefit of the 
doubt rule" is not applicable to claims alleging CUE.  See 38 
C.F.R. § 20.1411 (a), (b).  The rule also does not apply to the 
issue of new and material evidence.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

III. Petition to Reopen Previously Denied Claims

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  VA is required to first review 
for its newness and materiality the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  With the 
exception of the claim for service connection for a back injury, 
the last final disallowance of the claims here was a June 2004 
rating decision.  The last final disallowance with respect to the 
claim for service connection for a back disorder was the Board 
decision of July 1998.

The June 2004 rating decision denied service connection for a 
bilateral foot disorder, because the evidence showed that the 
bilateral foot condition preexisted service and there was no 
evidence that the condition permanently worsened as a result of 
service.  That decision also declined to reopen claims previously 
denied for service connection for a stomach disorder, residuals 
of neck injury, and residuals of back injury.  These were denied 
on the basis that inter alia, new and material evidence had not 
been received showing that the Veteran had a stomach disorder, 
residuals of neck injury, or residuals of back injury, which were 
caused or related to service.  The RO notified the Veteran of 
these determinations contained in the June 2004 rating decision 
by a letter dated in June 2004, but the Veteran did not appeal.

As to the back claim, the Veteran provided additional evidence in 
June 2004 and therefore, the June 2004 rating decision was not 
final as to that claim.  However, the prior Board decision in 
July 1998 also was not appealed, and that claim was denied by the 
Board in the July 1998 decision on the similar basis that there 
was no evidence linking the Veteran's back disorder to service.	

Accordingly the Board finds the RO's June 2004 rating decision 
denying service connection for a bilateral foot disability, and 
declining to reopen claims for service connection for a stomach 
disorder and residuals of neck injury, and the Board's July 1998 
decision declining to reopen a claim for service connection for 
residuals of back injury, are final as to those denials.  38 
U.S.C.A. §§ 7104 and 7105; 38 C.F.R. § 20.302.
 
With respect to the claim for service connection for residuals of 
back injury, the evidence that was of record at the time of the 
July 1998 Board decision consisted of the following: service 
treatment records; service personnel records; a transcript of a 
RO hearing in March 1982; VA treatment records dated in March 
1981; private medical records dated in 1998; and statements from 
the Veteran.

Additional evidence received between the time of the July 1998 
Board decision and the June 2004 rating decision, consists of the 
following: VA and private treatment records dated in the 1980s 
and through March 1998; lay statements from family and others; 
and statements from the Veteran. 

The evidence received since the June 2004 rating decision 
consists of the following: service treatment records; copies of 
the Veteran's DD Form 214; copies of AF Form 452, Serviceman's 
Statement Concerning Application for Compensation from the 
Veterans Administration; a transcript of a RO hearing in March 
1982; VA treatment records dated in June 1992 and May 2000; 
private medical records dated in May 1984 and July 1994; copies 
of lay statements from family and others; statements from the 
Veteran; two newspaper articles; and a RO decision review officer 
conference report for a conference held in July 2007.

With respect to the claim for service connection for residuals of 
a back injury, the documents received since the July 1998 Board 
decision do not contain any new evidence that relates to the 
unestablished fact necessary to substantiate that claim; the 
unestablished fact here being an etiological nexus between the 
Veteran's back disorder and service.  That is, there is no 
medical evidence that would etiologically link any back disorder 
to service.  Moreover, some of the records received since the 
July 1998 Board decision are cumulative or redundant of 
previously available record evidence at the time of the last 
prior final denial of the claim in July 1998.

In sum, with respect to the back claim, none of the evidence 
received after the July 1998 Board decision is new and relates to 
an unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim on appeal.  38 C.F.R. § 3.156(a).
 
With respect to the neck, stomach, and bilateral foot claims, all 
of the documents received since the June 2004 rating decision are 
merely duplicate copies of documents received by and of record at 
the time of that rating decision, except for the additional 
statements from the Veteran, the two newspaper articles, and the 
decision review officer conference report for a conference held 
in July 2007.  The additional statements from the Veteran merely 
represent the same or duplicative assertions as made previously 
by the Veteran.  The two newspaper articles address unrelated 
matters and do not relate to any unestablished fact necessary to 
substantiate the Veteran's claims.  Finally, the decision review 
officer conference report merely documents a new set of claims 
that prior decisions were made on the basis of CUE, issues which 
are addressed in the section below.  

Nothing in the evidence added to the record since the June 2004 
rating decision is both new and supports a finding that the 
Veteran has a bilateral foot condition that preexisted service 
and permanently worsened as a result of service.  Also, nothing 
in the evidence added to the record since the June 2004 rating 
decision is both new and supports a finding that the Veteran has 
a stomach disorder or residuals of neck injury, which were caused 
or related to service.  

In sum, for the most part, the evidence received after the June 
2004 rating decision consists of copies of some of the previously 
submitted material, and thus are redundant and not new.  
Furthermore, none of the evidence received after the June 2004 
rating decision is new and relates to an unestablished fact 
necessary to substantiate any of the claims, and does not raise a 
reasonable possibility of substantiating any of the claims on 
appeal.  38 C.F.R. § 3.156(a).

Thus, none of the evidence added to the record is new and 
material with respect to the petitions to reopen claims for 
service connection for (1) residuals of neck injury, (2) 
residuals of back injury, (3) a stomach disorder, or (4) a 
bilateral foot disorder. Accordingly, reopening of these claims 
is not in order.

IV.  CUE in a Previous Rating Decision

The Veteran claims that a June 2004 rating decision was based on 
CUE as to the decisions to decline to reopen previously denied 
claims for service connection for residuals of neck injury and 
for a stomach disorder, and as to the denial of service 
connection for a bilateral foot disorder.

CUE is fundamentally different from any other kind of action in 
the VA adjudicatory process.  A claim of CUE is a collateral 
attack on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a final 
decision, and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).

Therefore, a claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed on a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, this would be based 
on a finding that either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions existing at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it is 
not absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).

There is a three-pronged test for CUE: 
(1)  either the correct facts, as they were known at the 
time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were 
not correctly applied; 
(2)  the error must be "undebatable" and of the sort 
"which, if it had not been made, would have manifestly 
changed the outcome at the time it was made;" and
(3)  a determination that there was CUE must be based on 
the record and law that existed at the time of the 
adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313- 14 (1992)(en banc).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, the 
Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error. . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the kind 
of error . . . that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there is 
a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphasis in original).  See 
also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" language 
in Russell).

The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "[CUE] is an administrative failure to apply 
the correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A 
disagreement with how the RO evaluated the facts is inadequate to 
raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  CUE "are errors that are undebatable, so that it can be 
said that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  Russell, 
3 Vet. App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

The Veteran's specific allegation of CUE is articulated in the 
decision review officer conference report of a conference with 
the Veteran in July 2007.  That report shows that the Veteran 
asserted that the error in the prior rating decision of June 2004 
was the RO's failure to properly consider the submitted evidence.  
The Veteran reiterated this assertion in a September 2007 VA Form 
9, in which he stated in pertinent part that the RO committed CUE 
in failing to properly consider the evidence.

Essentially, with respect to each of the three claims of CUE 
(regarding underlying claims for service connection for residuals 
of neck injury, stomach disorder, and bilateral foot disorder) in 
the June 2004 rating decision, the Veteran attacks that rating 
decision on the basis that the RO failed to properly consider the 
evidence.  Notably, a disagreement with how the RO evaluated the 
facts is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Evaluation 
of the evidentiary facts is inadequate to raise a claim of clear 
and unmistakable error; there must be a failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts in order to constitute CUE.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).   

Therefore, even if the Veteran disagrees with how the RO 
evaluated the facts in the June 2004 rating decision regarding 
the three claims, the decision does not constitute CUE with 
respect to any of the three denied claims regarding the claimed: 
residuals of neck injury, stomach disorder, and bilateral foot 
disorder.
 
There is no indication, to which reasonable minds cannot differ, 
that the results of the June 2004 rating decision would have been 
manifestly different if not for the cited error.  There is no 
showing that any of the pertinent facts as they were known at the 
time of the June 2004 rating decision were not of record, and the 
Veteran does not claim otherwise.  Also there is no showing that 
the RO did not use the correct statutory/regulatory provisions 
extant at that time in its June 2004 rating decision.  

Basically, the RO denied the claims on the basis that, in the 
case of the bilateral foot disorder, there was no medical 
evidence that a preexisting foot condition permanently worsened 
as a result of service; and in the other two cases, on the basis 
that there was no medical evidence that the Veteran's claimed 
stomach disorder or neck disorder was caused by or related to 
service.  

On review of the medical and other evidence of record in view of 
the correct statutory/regulatory provisions at that time, the 
Board finds no "undebatable error" of the sort "which, if it 
had not been made, would have manifestly changed the outcome at 
the time it was made."  In his September 2007 VA Form 9, the 
Veteran pointed out as CUE, that in his service entrance 
examination the evaluation was "normal", whereas in his 
separation examination, there was a notation that "all injuries 
existed prior to service", which the Veteran asserts to be an 
admission that there were "injuries prior to separation," 
meaning, injuries during service.  

However, the reports of examination at entrance (December 1971) 
and at separation (March 1971) both show no abnormal evaluations 
on examination, except for moderate pes planus shown on entrance 
examination but not noted on examination at discharge.  There is 
no irrefutable evidence that the pes planus condition shown on 
entrance examination permanently worsened during the 
approximately two months of service from January 14, 1971 to 
March 12, 1971.  

There is also no medical evidence of any injury involving the 
three claimed disorders, even though the Veteran was seen once 
for his pes planus condition.  Although the examiner at the March 
1971 examination noted in the report of medical history that the 
items listed on that form existed prior to service, he was merely 
referring to conditions the Veteran reported that he had had, 
indicating the Veteran's reported conditions preexisted service.  
That examiner also stated that the Veteran had had no significant 
illness or injury during the current period of service, and no 
aggravation of any pre-existing conditions.  This does not amount 
to CUE on any basis.

In sum, the Veteran's allegation is a disagreement with the RO's 
weighing and evaluation of the evidence of record at that time, 
but this does not show CUE as to any of the three claims on 
appeal.  Fugo, 6 Vet. App. 40, 43-44.  On careful review of the 
evidence above the Board can find nothing in the Veteran's 
specific allegations of error that compels the conclusion, to 
which reasonable minds could not differ, that the result of the 
June 2004 rating decision would manifestly have been different 
but for the asserted error.  The Veteran has not identified any 
specific finding or conclusion in the June 2004 rating decision 
which was undebatably erroneous regarding any of the three 
determinations.  Thus, the criteria for a finding of CUE have not 
been met and the Veteran's motion to revise or reverse the June 
2004 rating decision must be denied regarding the denials of 
service connection for the claimed residuals of neck injury, 
stomach disorder, and bilateral foot disorder.





ORDER

New and material evidence not having been received to reopen the 
previously denied claim for service connection for residuals of 
neck injury, the appeal is denied.

New and material evidence not having been received to reopen the 
previously denied claim for service connection for residuals of 
back injury, the appeal is denied.

New and material evidence not having been received to reopen the 
previously denied claim for service connection for a stomach 
disorder, the appeal is denied.

New and material evidence not having been received to reopen the 
previously denied claim for service connection for a bilateral 
foot disorder, the appeal is denied.

The June 2004 RO decision to decline to reopen a claim for 
service connection for residuals of neck injury, did not involve 
clear and unmistakable error.  The appeal is denied.

The June 2004 RO decision to decline to reopen a claim for 
service connection for a stomach disorder, did not involve clear 
and unmistakable error.  The appeal is denied.

The June 2004 RO decision to deny service connection for a 
bilateral foot disorder, did not involve clear and unmistakable 
error.  The appeal is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


